UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-5015
MICHAEL EUGENE GRICE, a/k/a
Michael Ray Jones,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-01-196)

                      Submitted: June 19, 2002

                       Decided: July 3, 2002

      Before WIDENER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William F. Nettles, IV, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Rose Mary Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.
2                       UNITED STATES v. GRICE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Michael Eugene Grice was convicted of being a felon in possession
of a firearm, 18 U.S.C.A. § 922(g)(1) (West 2000), and was sentenced
as an armed career criminal to 188 months in prison. See 18 U.S.C.A.
§ 924(e)(1) (West 2000); U.S. Sentencing Guidelines Manual
§ 4B1.4(b)(3)(A) (2000). Grice now appeals. His attorney has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967),
raising one ground for relief but stating that, in his view, there are no
meritorious grounds for appeal. Grice was advised of his right to file
a pro se brief, but has not filed such a brief. We affirm.

   The sole issue raised by counsel is that the district court did not
comply with Fed. R. Crim. P. 11(c) because the court did not explain
the effect of supervised release to Grice. The court informed Grice
that he was subject to a supervised release term of five years and
explained that parole had been abolished. However, the court did not
tell Grice that if he violated the terms of his supervised release, he
was subject to an additional period of incarceration.

   Grice was exposed to a maximum term of life in prison. See 18
U.S.C.A. § 924(e)(1). The total sentence he received was 248 months
(188 months in prison; sixty months on supervised release)—less than
the life sentence to which he was subject. We have held on similar
facts "that failure to discuss the nature of supervised release is harm-
less error if the combined sentence of incarceration and supervised
release actually received by the defendant is less than the maximum
term he was told he could receive." United States v. Good, 25 F.3d
218, 220 (4th Cir. 1994). We conclude that the error in this case, as
in Good, was harmless.

  As required by Anders, we have reviewed the entire record in this
case and have found no meritorious issues for appeal. We therefore
                        UNITED STATES v. GRICE                         3
affirm Grice’s conviction and sentence. This court requires that coun-
sel inform his client in writing of his right to petition the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move in this court to withdraw from
representation. Counsel’s motion must state that a copy of the motion
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before us and argument would not significantly aid the decisional pro-
cess.

                                                            AFFIRMED